ALD-012                                                     NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ___________

                                   No. 11-2384
                                   ___________

                               JOSEPH WILLIAMS,
                                              Appellant
                                      v.

      JOHN CLANCY, Administrator; SHELIA LEONARDO, Administrator;
 KEITH HOOPER, Supervisor of Operations; JACQUELINE PERRY, Administrator;
  JOHN DOE ASSISTANT ADMINISTRATOR; MR. CONKLIN, Computer Lab;
  MS. SANDERS, Counselor; MISS LEWIS, Counselor; MR. MCLARY, Business
Manager; JOHN DOE COUNSELORS; JANE DOE COUNSELORS, jointly, severally,
     or in the alternative, are sued in their official and their individual capacity
                     ____________________________________

                  On Appeal from the United States District Court
                           for the District of New Jersey
                            (D.C. Civil No. 10-cv-2449)
                   District Judge: Honorable Peter G. Sheridan
                   ____________________________________

                      Submitted for Possible Summary Action
                Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 October 14, 2011
              Before: SLOVITER, FISHER and WEIS, Circuit Judges

                         Opinion filed : October 21, 2011
                                     _________

                                    OPINION
                                    _________

PER CURIAM.
                                             I.

       In May 2010, inmate Joseph Williams filed a civil rights complaint in federal court

against thirteen New Jersey Department of Corrections officials (collectively,

“Appellees”) employed at his place of confinement: the Talbot Hall Assessment and

Treatment Center in Kearny, New Jersey. 1 In his complaint, Williams alleged that

Appellees violated his constitutional rights under the First, Eighth, and Fourteenth

Amendments by placing him in a holding cell, depriving him of his personal property,

and denying him meaningful access to the courts. Williams also alleged that Appellees

violated unspecified provisions of the New Jersey state constitution.

       The District Court screened Williams complaint pursuant to 28 U.S.C.

§ 1915A(a). By order entered April 15, 2011, the District Court sua sponte: (1)

dismissed with prejudice Williams’s claims regarding deprivation of property; (2)

dismissed without prejudice his claims regarding placement in a holding cell and access

to courts; (3) declined to exercise supplemental jurisdiction over his claims arising under

state law; and (4) granted him thirty days to file an amended complaint in order to fix the

apparent defects in the claims dismissed without prejudice.

       Williams then moved for an extension of time to file an amended complaint. The

District Court granted that motion, and Williams’s amended complaint was due on June

17, 2011. Williams, however, never filed an amended complaint. Instead, he timely


1
 Williams has since been released from custody and now appears to reside in northern
New Jersey.
                                             2
appealed the District Court’s April 15, 2011 order.


                                              II.

       We have jurisdiction under 28 U.S.C. § 1291. See Welch v. Folsom, 925 F.2d

666, 668 (3d Cir. 1991) (without-prejudice dismissal is ‘final’ and appealable if plaintiff

elects to stand on dismissed complaint). Our review is plenary. See Allah v. Seiverling,

229 F.3d 220, 223 (3d Cir. 2000). We will summarily affirm the District Court’s April

15, 2011 order because this appeal does not present a substantial question. Murray v.

Bledsoe, 650 F.3d 246, --- (3d Cir. 2011) (per curiam).

                                           III. A.

       We first conclude that the District Court did not err in dismissing Williams’s claim

that he was denied due process when, as punishment for his “failure to properly smile

during the process of his identification photograph,” he was placed in a holding cell

separate from the general inmate population. A legal prerequisite to stating a viable due

process claim is that a cognizable interest in life, liberty, or property is at stake. Artway

v. Att’y Gen. of the State of N.J., 81 F.3d 1235, 1268 (3d Cir. 1996). However, inmates

have no liberty interest in remaining in the general population (and the interests in life

and property are not implicated in this context). See Torres v. Fauver, 292 F.3d 141, 150

(3d Cir. 2002) (“Because disciplinary detention and ‘administrative segregation [are] the

sort[s] of confinement that inmates should reasonably anticipate receiving at some point

in their incarceration,’ Torres’s transfer to ‘less amenable and more restrictive quarters’

                                              3
did not implicate a liberty interested protected by the Due Process Clause”) (quoting

Hewitt v. Helms, 459 U.S. 460, 468 (1983)). Notably, Williams did not allege in his

complaint any facts suggesting that the conditions of his segregated detention imposed

“atypical and significant hardship . . . in relation to the ordinary incidents of prison life.”

Sandin v. Conner, 515 U.S. 472, 485 (1995).

                                               B.

       Second, we conclude that the District Court did not err in dismissing Williams’s

disciplinary segregation claim insofar as it was presented in the context of the Eighth

Amendment. To state an Eighth Amendment ‘conditions of confinement’ claim, an

inmate must allege that his conditions were so severe as to deprive him of an identifiable,

basic human need. See Farmer v. Brennan, 511 U.S. 825, 834 (1994); Wilson v. Seiter,

501 U.S. 294, 305 (1991). Williams made no such allegations in his complaint.

                                               C.

       Third, we conclude that the District Court properly dismissed Williams’s

Fourteenth Amendment deprivation of personal property claim. Williams alleged that

Appellees confiscated the funds in his possession—as well as funds in his inmate trust

account—at the time he was placed in the holding cell. He alleged that these funds were

not returned.

       Williams’s allegations failed to state a procedural due process claim; property loss

caused by the intentional acts of government officials does not give rise to such a claim

where a post-deprivation remedy satisfying minimal procedural due process requirements
                                               4
is available under state law. See Parratt v. Taylor, 451 U.S. 527, 543 (1981), overruled in

part on other grounds by Daniels v. Williams, 474 U.S. 327 (1986). Here, Williams

made no allegations suggesting that the New Jersey Tort Claims Act (“NJTCA”), N.J.

Stat. Ann. § 59:1-1, failed to provide him with a sufficient post-deprivation judicial

remedy. See Holman v. Hilton, 712 F.2d 854, 857 (3d Cir. 1983) (under the NJTCA,

“prison inmates are entitled, as they were at common law, to a cause of action against

prison officials and other public employees for injuries resulting from tortious acts

committed during the performance of duties of a ministerial nature”).

                                             D.

       Finally, we conclude that the District Court did not err in dismissing Williams’s

claims concerning meaningful access to the courts and the absence of a law library at

Talbot Hall. To establish a cognizable access to courts claim, a complainant must

demonstrate that: (1) he suffered an “actual injury” (i.e., that he lost an opportunity to

pursue a nonfrivolous claim); and (2) he has no other remedy, save the present civil rights

suit, that can possibly compensate for the lost claim. Monroe v. Beard, 536 F.3d 198,

205 (3d Cir. 2008). In addition, “[t]he complaint must describe the underlying arguable

claim well enough to show that it is ‘more than mere hope,’ and it must describe the ‘lost

remedy.’” Id. at 205-06 (citing Christopher v. Harbury, 536 U.S. 403, 416-17 (2002)).

       Williams’s claim rests solely on the allegations that Appellees denied him access

to courts because Talbot Hall does not have a law library, because they withheld certain

legal documents, and because they recorded his communications with the District Court
                                              5
Clerk. Thus, Williams failed to state an access to courts claim because he did not allege

an actual injury relative to the complained-of actions by Appellees. See also Lewis v.

Casey, 518 U.S. 343, 351 (1996) (recognizing that inmates have no “freestanding right to

a law library or legal assistance”).

                                           IV.

       Accordingly, for the reasons given in this opinion, we will summarily affirm the

order of the District Court. Williams’s motion to remand is denied. 2




2
  Williams seeks remand to the District Court so that it may consider additional
allegations in support of his original complaint. Williams jettisoned the opportunity to
bolster his claims when he declined to file an amended complaint with the District Court.
                                            6